HARRIS, J.
In an opinion rendered recently, the decree from which the defendant appealed was affirmed. Nothing was said in the opinion about costs *132and for that reason an affirmation of the decree would allow the respondent to recover his costs and disbursements from the appellant. The defendant has filed a petition asking that the decree be modified to the extent of disallowing costs to either party. The trial court refused costs to either party and directed each to pay his own disbursements. We think that under all the circumstances of this case each party should pay his own disbursements in this court. It is therefore ordered that the decree appealed from be affirmed without costs to either party in either court.
Modified as to Costs.
Bean, Burnett and Johns, JJ., concur.